Citation Nr: 1624977	
Decision Date: 06/21/16    Archive Date: 07/11/16

DOCKET NO.  08-13 132A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a rating in excess of 20 percent for a cervical spine disability prior to December 2, 2015, and in excess of 30 percent thereafter.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hemphill, Associate Counsel



INTRODUCTION

The Veteran had active service from October 1981 to October 2001.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston Salem, North Carolina.

In a May 2014 decision, the Board denied the claim for an increased rating for a cervical spine disability.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims.  Pursuant to a Joint Motion for Remand, in a May 2015 Order, the Court vacated the decision, and remanded the claim to the Board for actions consistent with the terms of the Joint Motion.  In October 2015, the Board remanded the claim for additional development.  

In a February 2016 rating decision, the RO granted an increased 30 percent rating for the service-connected cervical spine disability, effective December 2, 2015.  The RO also granted service connection for a middle radicular group disability and assigned a 40 percent rating, effective December 2, 2015.  The case has been returned to the Board for further appellate review.

The issue of a rating in excess of 40 percent has been raised by the record in a May 2016 representative statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  	 38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.



REMAND

The Veteran contends that his service-connected cervical strain has increased in severity since his last examination in December 2015.  In this regard, the Veteran's representative stated that the Veteran's "disability picture to include his ranges of motion have increased in severity" and "all movements involved have increased in pain."  See the May 2016 representative statement.

The Board notes that VA's duty to assist under the VCAA includes obtaining an examination or medical opinion when necessary.  The Court has held that when a Veteran alleges that his service-connected disability has worsened since he was examined previously, a new examination may be required to evaluate the current degree of impairment.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  Given the Veteran's contentions, the Board finds that, on remand, he should be scheduled for updated VA examination to determine the current nature and severity of his service-connected cervical spine disability.  38 U.S.C.A. § 5103A(d); 38 C.F.R.	  § 3.159.

In light of the remand, relevant ongoing medical records should also be requested. 38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA treatment records.

2.  Schedule the Veteran for appropriate examination to determine the current nature and severity of his service-connected cervical spine disability.  The claims file and a copy of this remand should be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his disability, the examiner is asked to state whether the Veteran's service-connected cervical spine disability is manifested by forward flexion of the cervical unfavorable ankylosis of the entire cervical spine.

3.  Conduct any other appropriate development deemed necessary.  Thereafter, readjudicate the claim, considering all evidence of record.  If the benefit sought remains denied, the Veteran and his representative must be provided a supplemental statement of the case (SSOC).  An appropriate period of time must be allowed for a response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






